Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 19, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155853(57)                                                                                              David F. Viviano
  155854                                                                                              Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  SHEAN SATGUNAM, M.D.,
           Plaintiff-Appellant,
                                                                    SC: 155853
  v                                                                 COA: 330454
                                                                    Ingham CC: 12-001194-NM
  HACKNEY GROVER HOOVER & BEAN,
             Defendant-Appellee.
  _________________________________________
  SHEAN SATGUNAM, M.D.,
           Plaintiff-Appellant,
                                                                    SC: 155854
  v                                                                 COA: 330660
                                                                    Ct of Claims: 12-000140-MK
  MICHIGAN STATE UNIVERSITY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before August 4, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 19, 2017
                                                                               Clerk